Citation Nr: 1103264	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  98-17 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
service-connected L3-L4 bulging disc and degenerative joint 
disease and chronic lumbosacral fibromyositis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1968 to May 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
a May 1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico, which, inter alia, increased the disability rating for the 
back disability at issue to 10 percent.  In a March 1998 rating 
decision, the RO increased the disability rating for the back 
disability to 20 percent.  Inasmuch as a higher evaluation is 
potentially available and as the rating was already in appellate 
status, the Board will consider entitlement to increased ratings 
for the back disorder for the entire appeal period.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

This matter was previously before the Board in March 2004 and 
January 2010, at both of which times it was remanded for further 
evidentiary development.  The case has returned to the Board and 
is again ready for appellate action.

The Board notes that the RO had also denied the Veteran's claim 
for service connection for right and left leg disorders in its 
March 1998 rating decision.  Although he timely filed a notice of 
disagreement (NOD) for those issues, he did not perfect an appeal 
of those two issues by filing a substantive appeal (e.g., VA Form 
9 or equivalent statement) following the issuance of a statement 
of the case (SOC) in January 2009.  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. 
§ 20.200 (2010).  Therefore, these two issues are not before the 
Board.

In a July 2010 rating decision, the RO granted service connection 
for cervical strain at a 10 percent disability rating.  The 
Veteran has not appealed either the initial rating or effective 
date assigned for that condition.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal 
these downstream issues).  Therefore, that issue also is not 
before the Board.

In August 2010, the Veteran submitted a statement by a private 
physician, enumerating various disabilities that the Veteran has 
that are allegedly secondary to his service-connected back 
disability, including a bilateral knee disorder, an acquired 
psychiatric disorder, and neuropathy.  These issues being 
referred have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Under the rating criteria in effect prior to September 2002, 
the Veteran's L3-L4 bulging disc and degenerative joint disease 
and chronic lumbosacral fibromyositis is manifested by moderate 
symptoms with recurring attacks.  

2.  The Veteran's L3-L4 bulging disc and degenerative joint 
disease and chronic lumbosacral fibromyositis does not cause 
forward flexion of the thoracolumbar spine to 30 degrees or less, 
favorable ankylosis of the entire thoracolumbar spine,   
unfavorable ankylosis of the entire thoracolumbar spine, 
unfavorable ankylosis of the entire spine, or incapacitating 
episodes having a total duration of at least four weeks during 
the past 12 months.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
L3-L4 bulging disc and degenerative joint disease and chronic 
lumbosacral fibromyositis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.10, 4.21, 4.40, 4.59, 4.73, Diagnostic Code 
5293 (in effect prior to September 23, 2002); 4.71a, Diagnostic 
Code 5293 (in effect as of September 23, 2002); 4.71a, Diagnostic 
Code 5243 (in effect as of September 26, 2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in May 2003 and March 2004.  These letters 
effectively satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by 
(1) informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II, Quartuccio, supra.

Further, a September 2006 notice letter from the RO advised the 
Veteran that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all 
required notice in this case, such that there is no error in 
content. 

However, the Board acknowledges the RO did not provide VCAA 
notice and notice pursuant to Dingess, supra, until after the 
rating decisions on appeal; thus, there is a timing error as to 
the VCAA and Dingess notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the VCAA notice and 
additional Dingess notice were provided after issuance of the 
initial AOJ decision in May 1997.  However, both the United 
States Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, so 
that the essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a meaningful 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in March 2003 and March 
2004, followed by subsequent Dingess notice in September 2006, 
the RO readjudicated the claim in two SSOCs dated in January 2009 
and July 2010.  Thus, the timing defect in the notice has been 
rectified.  In any case, the Veteran has never alleged how any 
timing error prevented him from meaningfully participating in the 
adjudication of his claims.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Finally, with regard to the additional notice requirements for 
increased rating claims, as is the case here, no VCAA letter was 
sent that was compliant with the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, the 
Veteran was not advised of the evidentiary and legal criteria 
necessary to substantiate a higher rating for his service-
connected back disability.  In any event, the Federal Circuit 
Court recently vacated the Court's previous decision in Vasquez-
Flores, concluding that generic notice in response to a claim for 
an increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270, 1277 (2009).  Regardless, overall, 
the Board is satisfied that the RO provided both generic and 
specific VCAA notice as to the increased rating claim when 
considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), all relevant VA 
treatment records, and records concerning his vocational 
rehabilitation.  Private treatment records also have been 
associated with the claims file.  Further, the Veteran has 
submitted statements in support of his claim.  Additionally, the 
VA has provided the Veteran with VA examinations in connection 
with his claim.  

The Board also notes that the RO had made several attempts to 
obtain medical records concerning the Veteran from the Social 
Security Administration (SSA) in 2007 and 2008.  Thereafter, in 
January 2009, the RO issued a memorandum of a formal finding on 
the unavailability of disability medical records from the SSA.  
Thus, as all efforts to obtain such records have been exhausted, 
any further attempts would be futile.  

Thus, there is no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its January 2010 remand.  Specifically, the RO was 
instructed to provide the Veteran with a VA examination of his 
back to determine the nature, extent, and severity of his 
service-connected lumbar spine disability.  The Board finds that 
the RO has complied with these instructions by scheduling for him 
a VA examination in February 2010 and that the February 2010 VA 
examination report substantially complies with the Board's 
January 2010 remand directives as it responded to the questions 
posed in the January 2010 remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  




Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability has 
been more severe than at others.  If so, the Board may "stage" 
the rating.  The relevant temporal focus for adjudicating the 
level of disability of an increased-rating claim is from one year 
before the claim was filed (here, March 1996) until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While older 
evidence is not necessarily irrelevant, it is generally not 
needed to determine the effective date of an increased rating.  
See Francisco, supra.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

With any form of arthritis, painful motion is an important factor 
of disability.  The intent of the Rating Schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be entitled 
to at least the minimum compensable rating for the joint.  
Special note should be taken of objective indications of pain on 
pressure or manipulation, muscle spasm, crepitation, and active 
and passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

In this case, the Veteran was service-connected for moderate 
chronic fibromyositis of the lumbar spine under Diagnostic Code 
5021, effective May 3, 1970.  In March 1976, the RO decreased 
rating for the Veteran's back disability to a noncompensable 
disability rating.  In a May 1997 rating decision, the RO 
increased the rating to 10 percent and changed the Diagnostic 
Code under which the Veteran's service-connected back disability 
was rated to Diagnostic Codes 5021-5292.  In a March 1998 rating 
decision, the RO changed the diagnostic code to Diagnostic Code 
5293 (intervertebral disc syndrome (IVDS)) for the entire appeal 
period.

The Veteran filed the claim at issue in March 1997, contending 
that his service-connected back disability should be rated in 
excess of 20 percent.  The Board notes that during the course of 
the appeal, the applicable rating criteria for IVDS were amended 
in September 2002 and in September 2003.  See 67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

If, as here, a law or regulation changes during the course of a 
claim or an appeal, the version more favorable to the veteran 
will apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 
3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  The amendments mentioned have established the 
effective dates without a provision for retroactive application.  

Thus, the September 2002 amendments may only be applied after 
September 2002; likewise, the September 2003 amendments may only 
be applied after September 2003.

The 2002 amendments allow for IVDS to be evaluated based on 
incapacitating episodes or based on a combination of chronic 
orthopedic and neurologic manifestations.  The 2003 amendments 
renumber the diagnostic codes and created a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion as well as other 
symptoms.

The Board observes that the RO addressed all three sets of 
regulations in its October 2003 SSOC.  Therefore, the Board may 
also consider these amendments without first determining whether 
doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Under Diagnostic Code 5292 (limitation of motion of lumbar 
spine), in effect prior to September 26, 2003, severe limitation 
of motion warrants a 40 percent evaluation, moderate limitation 
of motion of the lumbar spine warrants a 20 percent evaluation, 
and slight limitation of motion of the lumbar spine warrants a 
10 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(in effect prior to September 26, 2003).   

Although the Rating Schedule applied prior to the September 2003 
amendments does not define a normal range of motion for the 
lumbar spine, normal ranges of motion for the thoracolumbar spine 
have been established under current regulations.  See 38 C.F.R. § 
4.71a, Plate V.  Because the supplementary information associated 
with the amended regulations state that the ranges of motion were 
based on medical guidelines in existence since 1984, the Board 
will apply the most recent September 2003 guidelines for ranges 
of motion of the spine to the previous criteria.  See 67 Fed. 
Reg. 56,509 (Sept. 4, 2002).

Because the criteria for evaluating incapacitating episodes of 
IVDS under the September 2002 and September 2003 revisions are 
essentially the same, except that the diagnostic code for IVDS 
was changed from 5293 to 5243, the Board will only analyze IVDS 
under the regulations prior to September 2002 and after September 
2003, for the sake of clarity.  

Prior to September 23, 2002, under Diagnostic Code 5293 (IVDS), a 
20 percent rating is warranted for moderate symptoms with 
recurring attacks.  A 40 percent disability rating is called for 
if there is severe IVDS with recurring attacks and with 
intermittent relief.  A maximum of 60 percent disability rating 
is warranted if the Veteran's IVDS is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, and 
little intermittent relief.  38 C.F.R. § 4.73, Diagnostic Code 
5293 (in effect prior to September 23, 2002).  

The Board emphasizes that Diagnostic Code 5293 involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause limitation 
of motion for the lumbar vertebrae.  VAOPGCPREC 36-97.

As of September 26, 2003, the amendments stipulate that the 
Veteran's service-connected back disability be evaluated under 
the General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. 
§ 4.25.  

According to the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes:

A 20 percent rating requires evidence of 
incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 
12 months.  

A 40 percent rating requires evidence of 
incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 
12 months.  

A 60 percent rating requires evidence of 
incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, 
each segment will be evaluated on the basis of 
incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for 
that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).

As of September 26, 2003, IVDS also can be rated under the 
General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease:  

A 20 percent rating is requires evidence of forward 
flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, a 
combined range of motion not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating requires evidence of forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.

A 40 percent rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence 
of unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion is zero to 
30 degrees, and left and right lateral rotation is 
zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can 
be used for calculation of the combined range of 
motion.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5243 (in effect after 
September 26, 2003).

A review of the evidence of record shows a January 1996 VA 
examination of the Veteran's spine, which showed no postural 
abnormalities of the back or muscle spasms, but there was a fixed 
deformity of the back with a mild dorsal kyphosis.  The Veteran's 
lumbar spine showed a range of motion of 66 degrees in forward 
flexion, 15 degrees in backward extension, 22 degrees in right 
and left lateral flexion, and 35 degrees in right and left 
rotation.  There was no objective evidence of pain on motion on 
any movement of the lumbar spine.  There was no muscle atrophy of 
the lower extremities, and muscle strength in both legs was 5/5.  
There also was no deficit to pinprick.  Straight leg raising and 
Lasegue's sign were negative in both legs.  The diagnoses were 
chronic fibromyositis of the lumbar spine and mild degenerative 
joint disease (DJD) of the lumbar spine.

VA treatment records dated from 1996 to 1997 reveal complaints of 
chronic low back pain and physical therapy notes.  The Veteran 
complained of low back pain with weakness in the left side of his 
body.  See VA treatment record dated in February 1996.  An August 
1996 X-ray of the lumbar spine showed minimal degenerative lumbar 
spondylosis and well-preserved intervertebral spaces.  An October 
1996 treatment note showed complaints of back pain and pain in 
the left leg.  A November 1996 VA treatment note indicated that 
the back pain was mostly likely due to muscle spasms with no 
radicular signs.  In 1997, the Veteran indicated that his back 
pain had decreased due to physical therapy.  See VA treatment 
records dated in January 1997.  However, a May 1997 treatment 
record still noted chronic low back pain and left-side weakness.  
A May 1997 VA treatment record noted that a CT scan of the lumbar 
spine revealed lumbar spondylosis.  

An April 1997 VA examination again indicated no postural 
abnormalities of the back or muscle spasms, but there was a fixed 
deformity of the back with a mild dorsal kyphosis.  The Veteran's 
lumbar spine showed a full and complete range of motion of the 
lumbar spine, except 75 degrees in forward flexion.  There was no 
objective evidence of pain on motion on any movement of the 
lumbar spine.  There was a 4-centimeter muscle atrophy of the 
left thigh and a 3-centimeter atrophy of the left calf.  Muscle 
strength was normal in both legs.  Left ankle jerk and knee jerk 
were diminished.  Straight leg raising was negative in both legs.  
The diagnoses were chronic fibromyositis of the lumbar spine, 
mild degenerative joint disease (DJD) of the lumbar spine, and 
left lateral L3-L4 bulging disc with narrowing of the neural 
foramina and DJD by computed tomography (CT) scan of the lumbar 
spine.  
An expert medical opinion dated in December 1997 indicated that 
the L3-L4 bulging were etiologically related to the service-
connected low back disorder of chronic fibromyositis.

Subsequently, a March 1998 VA treatment record showed that the 
Veteran was scheduled to begin participation in the pain 
management group in August 1998.  An August 1998 VA treatment 
record also showed complaints of back pain.  The back was found 
to be tender with spasms.  

Another VA examination dated in November 1999 showed complaints 
of pain, cramps in both legs, weakness, stiffness, fatigability, 
and lack of endurance.  The Veteran denied any incapacitating 
episodes or visits to the hospital.  His back had a range of 
motion of 75 degrees in forward flexion, 30 degrees in backward 
extension, and 35 degrees in lateral flexions and rotations.  
There was pain on motion on the last degree of forward flexion 
only.  There was no objective evidence of lumbar paravertebral 
muscle spasm or of weakness in the lumbar paravertebral muscles.  
He had a 4-centimeter muscle atrophy of the left thigh.  Knee 
jerks and ankle jerks were attempted, but not reported, because 
the Veteran was unable to relax.  He had a positive straight leg 
raising on the left leg.  The Veteran reported working at a gas 
station for 15 years, with no absence from work due to his back 
disability.  He reported difficulty playing basketball or 
baseball.  

VA treatment notes dated in April 2001 and October 2001 noted 
that the range of motion of the musculoskeletal system was intact 
and that the Veteran's DJD was stable.  There is no evidence of 
further complaints until November 2002, when a VA treatment 
record noted complaints of low back pain for a few days.

A June 2003 VA examination revealed complaints of worsening 
severe low back pain since the last VA examination.  The Veteran 
complained of a constant, sharp low back pain, with radiation to 
the left lower extremity, the left upper extremity, and the neck.  
He also reported cramps and plantar pain in the left lower 
extremity, and numbness and weakness in the left upper extremity.  
He complained of flare-ups 2 to 3 times each week that lasted 
approximately all day on the day he has flare-ups.  The Veteran 
used a cane to walk for a half hour, after which he was required 
to sit down due to low back pain.  He had worked at a gas station 
since 1970.  He no longer played basketball or baseball due to 
his back pain.  His lumbar spine had a range of motion of 90 
degrees in flexion, 30 degrees in extension, and 40 degrees in 
lateral bending to the right and left.  There was pain at 68 
degrees of flexion.  There was additional limitation upon 
repetitive use by pain.  There also was evidence of spasms in the 
lumbar paravertebral muscle.  Pinprick and light touch were 
intact and muscle strength was 5/5.  Lasegue's sign and 
Spurling's test were negative.

VA treatment records dated in July 2005 show no complaints of 
pain and no scoliosis or kyphosis.  

An April 2006 VA psychiatric treatment note indicated that the 
Veteran had reported worsening back pain and being unable to work 
for more than one year due to his back pain.

In May 2006, the Veteran complained of back pain.  A VA X-ray of 
the lumbar spine revealed degenerative spondylotic changes of the 
lumbosacral spine, muscle spasm, and degenerative disc disease at 
L4-5.  See VA X-ray report dated in May 2006.  

An October 2006 VA examination shows reports of pain in the 
paravertebral muscles of the lumbosacral spine without radiation.  
Pain lasts 3 to 4 hours each day, characterized as being stabbing 
in fashion.  Pain usually has an intensity of 7/10.  The Veteran 
reported flare-ups two or three times per week with a duration of 
3 to 4 hours.  The severity of pain during flare-ups is 9/10.  
However, the Veteran denied additional limitation of motion or 
functional impairment during flare-ups.  He also denied being 
hospitalized, recommended bed rest, or onset or appearance of new 
neurological deficits during the last year caused by IVDS that 
affected his lumbosacral spine.  The Veteran was observed to walk 
with a one-point cane, but did not use a brace.  He was able to 
ambulate from 10 to 15 minutes.  He was not unsteady and denied 
falls.  The Veteran was independent in self-care and activities 
of daily living.  He retired as an administrator at a gas station 
two year ago due to his poor standing tolerance as a consequence 
of his low back pain.

His thoracolumbar spine had a range of motion of 30 degrees in 
forward flexion, with pain in the last 10 degrees and functional 
loss of 60 degrees due to pain; 10 degrees in extension, with 
pain from 0 to 10 degrees and functional loss of 20 degrees due 
to pain; 0 to 15 degrees in right and left lateral flexion, with 
pain from 0 to 15 degrees and functional loss of 15 degrees due 
to pain; and 0 to 15 degrees in right and left lateral rotation, 
with pain in the last 10 degrees and functional loss of 15 
degrees due to pain.  There was tenderness upon palpation at the 
paravertebral muscle of the lumbosacral spine accompanied by 
spasm.  The Veteran was asked to repetitively perform 
thoracolumbar flexion, but was unable due to pain.  There was no 
evidence of ankylosis, abnormal kyphosis, or scoliosis.  However, 
there was evidence of reversed lordosis in the lumbosacral spine.  
Neurological examination showed intact pinprick sensation in the 
upper and lower extremities.  Motor examination showed no 
atrophy, normal tone, and strength of 5/5 in the lower 
extremities.  Deep tendon reflexes were 2+ in the lower 
extremities.  Lasegue's sign was negative bilaterally, and 
Spurling sign was negative bilaterally.  

However, an undated private nerve conduction study indicated 
mixed sensory-motor peripheral neuropathy.

In September 2008, the Veteran was evaluated for the vocational 
rehabilitation program.  He reported that he was fired from his 
last job at a gas station due to age discrimination.  He 
indicated that he had been unable to obtain another job.  

In January 2009, the Veteran reported accepting a part-time job 
as a maintenance worker at the U.S. Agriculture Department.  In 
July 2009, he reported persistent low back discomfort.  However, 
examination showed that the range of motion of the 
musculoskeletal system was intact.  In February 2010, the Veteran 
again complained of back pain and fatigue at times.  

A February 2010 VA examination revealed complaints of worsening 
back pain since 1970, with pain intensity at 9/10.  The Veteran 
alleged constant pain at the low back with radiation to the 
bilateral lower extremities.  The pain was stabbing in nature.  
The Veteran reported decreased motion, stiffness, weakness, 
spasms, and pain, but no fatigue.  He also reported weekly flare-
ups that lasted for hours.  However, he denied incapacitating 
episodes.  He walked with a cane and was able to walk 1/4 of a 
mile.  He reported being unemployed.  Inspection of the spine 
showed an antalgic gait, but a normal head position and symmetry 
in appearance.  There was no evidence of gibbus, kyphosis, 
listing, lumbar lordosis, scoliosis, reverse lordosis, or 
ankylosis, but there was evidence of lumbar flattening.  
Examination showed spasm, pain with motion, tenderness, but no 
atrophy, guarding, or weakness.  Motor and reflex examinations 
were normal.  The Veteran's thoracolumbar spine had a range of 
motion of 70 degrees in flexion, 20 degrees in extension, 20 
degrees in left and right lateral flexion, and 20 degrees in left 
and right lateral rotation.  There was objective evidence of pain 
following repetitive motion, with additional limitations after 
three repetitions of range of motion due to pain.  The Veteran 
had a range of motion after repetitive motion of 65 degrees in 
flexion, 10 degrees in extension, 20 degrees in left and right 
lateral flexion, 20 degrees in left lateral rotation, and 15 
degrees in right lateral rotation.  Lasegue's sign was negative, 
and testing for non-organic physical signs was negative.  Effects 
on usual daily activities were moderate on traveling, bathing, 
dressing, toileting, and grooming; and severe on chores.  The 
Veteran was prevented from exercising, sports, and recreation.  
There was no effect on feeding.  The examiner opined that the 
Veteran is able to obtain and maintain a job requiring semi-
sedentary work duties with several restrictions, such as not 
standing for prolonged periods of time, not repetitively going up 
and down stairs, not performing any heavy lifting, and not 
performing repetitive bending and twisting of the spine.  He 
recommended an ergonomic job evaluation.

In August 2010, a private physician submitted a statement on the 
Veteran's behalf.  The physician indicated that the Veteran's 
back pain has been worsening, and that he presents with constant 
stiffness and muscle spasm of his back. The physician also 
indicated that the Veteran has weakness, numbness, and pinprick 
sensations in the lower extremities.  As a result, he can no 
longer tolerate physical activity and requires help at home to 
perform his daily activities.
   
Based on a review of the evidence, the Board finds that the 
preponderance of the evidence shows that the Veteran's lumbar 
spine disorder does not warrant an increased rating in excess of 
20 percent disabling under the pre-September 2002 regulations for 
IVDS.  The bulk of the evidence shows the Veteran's lumbar spine 
symptoms to be consistent with no more than a moderate 
intervertebral disc syndrome with recurring attacks or consistent 
with no more than a moderate limitation of motion of the lumbar 
spine.  Specifically, the evidence beginning from the time of the 
increased rating claim to the most recent VA examination 
repeatedly shows the Veteran consistently denying being 
incapacitated by his lumbar spine disability, and has denied 
being recommended bed rest.  There has been no objective evidence 
of weakness, incoordination, swelling, deformity, or atrophy.  
The Veteran's muscle tone and strength also consistently has been 
found to be normal.  Sensory examination also generally have been 
shown to be normal, except for an undated private treatment 
record suggesting peripheral neuropathy, which is unsupported by 
the rest of the evidence of record.  Such objective findings do 
not reflect evidence that more closely resembles either a severe 
intervertebral disc syndrome.

The evidence as discussed above fails also to show the Veteran to 
have severe limitations of motion.  The Veteran's lumbar spine 
has been shown to be only slightly limited in motion due to pain, 
with a slight additional limitation of motion after repetitive 
motion due to pain.  While the Board notes that the Veteran was 
found to have only 30 degrees in forward flexion in an October 
2006 VA examination, the majority of the evidence of record does 
not support this decrease in motion.  In this regard, all other 
examinations show forward flexion to range from a minimal 65 
degrees (after repetitive motion) to 90 degrees.  Thus, even 
after repetitive motion, the ranges of motion are shown to be 
less than severe.

In this respect, although other diagnostic codes for lumbar spine 
disabilities prior to the September 2002 amendments provide for 
disability ratings beyond 20 percent, they are inappropriate for 
the facts of this case as the Veteran does not contend, and the 
VA examinations of record do not establish, vertebral fracture 
(Diagnostic Code 5285) or complete ankylosis of the lumbar spine 
(Diagnostic Code 5286).  Therefore, these diagnostic codes will 
not be applied.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is supported by 
explanation and evidence).

The Board now turns to the new rating criteria in effect after 
September 2002 and September 2003.  Under these regulations, the 
Veteran's IVDS is evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.25.

Under Diagnostic Code 5243 of the September 2003 amendments, 
orthopedic manifestations of the Veteran's IVDS do not warrant a 
rating beyond 20 percent.  Specifically, there is no evidence of 
forward flexion of the thoracolumbar spine 30 degrees or less.  
In this regard, as discussed above, the Board observes that a VA 
examination in October 2006 revealed a range of motion of 30 
degrees in forward flexion at that time.  However, no treatment 
record or VA examination prior to or following the October 2006 
VA examination has replicated the same results of testing in 
range of motion.  Specifically, a previous examination in June 
2003 showed 90 degrees in forward flexion, with pain at 68 
degrees in forward flexion.  The VA examination following the 
October 2006 VA examination, conducted in February 2010, showed 
70 degrees in flexion, with pain with repetitive motion.  After 
repetitive motion, the Veteran was shown to have a flexion of the 
thoracolumbar spine of 65 degrees.  

There is also no evidence of ankylosis of the thoracolumbar 
spine, warranting a 50 percent rating.  In fact, the October 2006 
VA examiner noted that inspection of the lumbosacral spine showed 
no evidence of ankylosis.  Moreover, at its worst, forward 
flexion of the Veteran's thoracolumbar spine was from zero to 30 
degrees, with pain in the last ten degrees.  See VA examination 
report dated in October 2006.  

With regard to functional loss under the September 2003 
amendments, the Veteran reports experiencing moderate to intense 
pain with inconsistent reports of radiation; frequent flare-ups; 
and limited ability to lift, walk, work, and to carry out other 
household chores.  Nevertheless, he has reported no 
incapacitating episodes.  Additionally, although the Veteran has 
reported flare-ups of at least a weekly frequency, he also 
reported no additional limitation or functional impairment during 
flare-ups.  Moreover, VA examiners found no deformities, no 
weakness, no instability, no fatigability, incoordination, or 
lack of endurance, and normal muscle strength and tone.  Thus, in 
light of the medical evidence, the Board finds that the Veteran's 
functional loss is adequately represented in the 20-percent 
rating for orthopedic manifestations of his disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.

As for incapacitating episodes under Diagnostic Codes 5293 and 
5243 included in the September 2002 and September 2003 
amendments, respectively, the Veteran has never reported 
incapacitating episodes.  He also has indicated that he has not 
been recommended bed rest.  See, e.g., VA examination reports 
dated in October 2006 and February 2010.  

As for neurologic manifestations under the September 2002 and 
September 2003 amendments, under Diagnostic Code 8520, a 10 
percent rating is warranted for mild incomplete paralysis of the 
sciatic nerve; moderate incomplete paralysis warrants a 20 
percent rating; moderately severe incomplete paralysis warrants a 
40 percent rating; and severe incomplete paralysis of the sciatic 
nerve with marked muscular atrophy warrants a 60 percent rating.  
With complete paralysis of the sciatic nerve, which warrants an 
80 percent rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a 
(2010).

When the involvement is only sensory, the rating should be for 
the mild or, at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis - characterized  by loss of reflexes; 
muscle atrophy; sensory disturbances; and constant pain, at times 
excruciating - is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

In this case, after September 2002 and September 2003, the 
Veteran has inconsistently reported symptoms of radiculopathy.  
See VA examination reports dated in June 2003, October 2006, and 
February 2010.  However, despite these complaints of signs and 
symptoms, the objective medical evidence shows normal 
neurological and sensory examinations.  The Board acknowledges 
that an undated private sensory examination suggested mixed 
sensory-motor peripheral neuropathy; however, no evidence of an 
actual and definitive diagnosis of peripheral neuropathy has been 
presented.  As such, a separate 10-percent rating for 
radiculopathy or loss of sensation is not warranted.  38 C.F.R. 
§ 4.7.   

In summary, the Board finds that the evidence is not in favor of 
a disability rating in excess of 20 percent under any applicable 
version of the rating criteria, for the Veteran's IVDS.  38 
C.F.R. § 4.3  

The Board notes that the 20-percent rating it has continued for 
the Veteran's lumbar spine disorder is effective for the entire 
appellate period.  Because there has been no occasion during the 
appellate period in which the Veteran's disability has been more 
severe than 20 percent, as demonstrated by the Veteran's 
treatment records and examination results, there is no basis on 
which to stage his rating for his disability on appeal.  Hart, 
supra.

Finally, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to the 
Compensation and Pension Service to consider whether it is 
warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular Rating Schedule.  See VAOPGCPREC 6-96.  In this case, 
there is no evidence of any hospitalization associated with the 
disability in question.  The Veteran's treatment has been on an 
outpatient basis, not as an inpatient.  He also has reported no 
hospitalization or incapacitating episodes requiring prescribed 
bed rest.  In addition, although the Veteran has related that his 
lumbar spine disability limits his ability to work, a February 
2010 VA examiner has indicated that the Veteran would be able to 
obtain and maintain employment that is semi-sedentary.  The Board 
finds no evidence that the Veteran's disability markedly 
interferes with his ability to work above and beyond that 
contemplated by his separate schedular rating.  See, too, 
38 C.F.R. § 4.1 (indicating that, generally, the degrees of 
disability specified [in the Rating Schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability).  


ORDER

A disability rating in excess of 20 percent for service-connected 
L3-L4 bulging disc and degenerative joint disease and chronic 
lumbosacral fibromyositis is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


